SUPPLEMENT TO CALVERT SAGE FUND Calvert Large Cap Value Fund Calvert Equity Income Fund Statement of Additional Information dated January 31, 2013 Date of Supplement: August 27, 2013 Natalie A. Trunow has been added to the portfolio management team for Calvert Equity Income Fund. The statement of additional information is therefore revised as follows: Delete the portfolio manager charts under “Portfolio Manager Disclosure – Other Accounts Managed by Fund Portfolio Managers – Calvert Equity Income” on page 27 and replace them with the following: Calvert: Yvonne M. Bishop Accounts Managed (not including Calvert Equity Income ) as of September 30, 2012 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Manage 2 0 4 Total Assets in Other Accounts Managed $216,554,055 $0 $98,323,338 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Calvert: Natalie A. Trunow Accounts Managed (not including Calvert Equity Income ) as of July 31, 2013 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 12 5 9 Total Assets in Other Accounts Managed $2,188,850,297 $161,587,928 $142,774,707 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Calvert: James R. McGlynn Accounts Managed (not including Calvert Equity Income ) as of September 30, 2012 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 2 0 4 Total Assets in Other Accounts Managed $216,554,055 $0 $98,323,338 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Potential Conflicts of Interest in Managing the Funds and Other Accounts” on page 27 and under “Portfolio Manager Disclosure – Compensation of Fund Portfolio Managers” on page 28, add Natalie A. Trunow to each heading listing the portfolio managers. In the chart under “Portfolio Manager Disclosure – Securities Ownership of Portfolio Managers of the Funds” on page 28, delete the information under “Equity Income” and replace it with the following (column headings are included here for ease of reference): Fund Firm Name of Portfolio Manager Fund Ownership Equity Income Calvert Yvonne M. Bishop $10,001 to $50,000 Natalie A. Trunow None (as of July 31, 2013) James R. McGlynn None 2
